Citation Nr: 0404734	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected ulnar nerve paralysis, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected cervical spine disorder, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty from September 1956 to July 
1958. 

The veteran was granted service connection for a cervical 
spine disability and left ulnar nerve disorder in a November 
2002 rating decision; a 40 percent disability rating was 
assigned for the cervical spine disability and a 20 percent 
disability rating was awarded for the ulnar nerve disorder.  
The veteran disagreed with the rating assigned and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2003

The issue of entitlement to an increased disability rating 
for the cervical spine disorder will be addressed in the 
REMAND portion of this decision.  

Issues not on appeal

In a February 2003 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
arthritis and for a kidney disorder.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




FINDINGS OF FACT

1.  The veteran is left-handed.

2.  The veteran's left ulnar nerve disorder is manifested by 
numbness and mild weakness in the fingers of the left hand.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but not 
higher, for a left ulnar nerve disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased disability rating for a left 
ulnar nerve disorder, currently evaluated as 20 percent 
disabling.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left ulnar nerve disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
November 2002 rating decision, and by the April 2003 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
October 2002 and in February 2003 to address both the 
cervical spine and ulnar nerve claims.  Those letters 
specifically informed the veteran of the actions already 
taken by the RO on his behalf, of the evidence the veteran 
was required to provide and of the evidence which VA would 
assist him in obtaining.  Those letters explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that both of these documents properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claims, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the letters requested a response 
within 30 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in November 2002, prior to the 
expiration of the one-year period following the initial 
October 2002 notification of the veteran of the evidence 
necessary to substantiate his claims, does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, the notice was sent 
prior to adjudication of the issue by the RO.  Therefore, the 
Board finds that the veteran was notified properly of his 
statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran identified records from his local 
VA Medical Center in September 2002.  The RO requested and 
obtained his VA outpatient treatment records.  The RO 
scheduled VA examinations in November 2002 and February 2003, 
the reports of which are of record.  The veteran submitted 
medical records in March 2003 and stated that he had no 
further medical evidence to submit.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he specifically indicated in his 
substantive appeal that he did not want a BVA hearing, and he 
did not request a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left ulnar nerve disorder, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2003).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that Diagnostic Code 8516 deals specifically 
with neurological impairment of the ulnar nerve, which is the 
precise disability here on appeal, as identified in the 
February 2003 examination.  The veteran has not suggested 
that another diagnostic code would be more appropriate than 
8516.  Indeed, he indicated in his substantive appeal that a 
30 percent rating under Diagnostic Code 8516 was warranted.  
The Board can not identify a more appropriate diagnostic 
code.  Accordingly, the veteran's left ulnar nerve disorder 
will be evaluated under Diagnostic Code 8516.

Specific schedular criteria

Under Diagnostic Code 8516, the following levels of 
disability are provided:

Major/Minor
	Complete paralysis of the ulnar nerve
60%    50%   the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist 
weakened;

	Incomplete paralysis of the ulnar nerve
40%    30%  severe;
30%    20%  moderate;
10%    10%  mild.

38 C.F.R. § 4.124a, Diagnostic Code 8516 (2003).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2003).  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a (2003).

Schedular rating

Under Diagnostic Code 8516, the disability rating is 
determined by two factors: the level of disability and 
whether the extremity involved is the major or minor 
extremity.  The Board will address each question in turn.

(i.) Major/minor appendage

The veteran's service medical records reveal that he is left-
handed.  A July 1959 examination report noted that he was 
left-handed, and the veteran consistently identified himself 
as such on reports of medical history.  It is unclear why he 
was assigned a disability rating by VA for a "minor 
appendage".  

The Board observes in passing  that in a May 2003 statement, 
the veteran appears to have acquiesced to the RO's 
characterization of his left arm as such, stating:

"According to the Schedule for Rating Disabilities 
(Schedule), a 30 percent disability rating for a minor 
appendage or joint is appropriate when severe, yet 
incomplete, paralysis results.  38 C.F.R. § 4.124a, 8516 
(2003).  Considering that my disability results in 
severe paralysis, a 30 percent rating should be 
assigned."

In resolving this apparent conflict in the evidence with 
respect to whether the veteran is in fact left or right-
handed, the Board favors the medical evidence which 
consistently shows that he is left-handed.  The veteran 
clearly described himself as "[l]eft [h]anded" on two 
separate medical history forms during service.  He was also 
reported as such by a medical examiner.  The Board finds such 
evidence persuasive and dispositive of the matter.

(ii.) Level of disability

The Board notes initially that the RO determined in the 
November 2002 rating decision which granted service 
connection and assigned a disability rating that the veteran 
displayed neurology symptomatology that was "moderate" in 
degree.  The RO's conclusion was based in the report of a 
November 2002 VA examination which noted a weakened grasp in 
the left hand and no sensation to light touch and pinprick 
examination of the left fourth and fifth fingers.  [The Board 
observes in passing that it appears that the examiner 
attributed this symptomatology to radiculopathy secondary to 
the veteran's cervical spine disability.  Although not stated 
in so many words, it appears that the RO separately rated the 
left upper extremity radiculopathy pursuant to 38 C.F.R. 
§ 4.25.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
Bierman v. Brown, 6 Vet. App. 125 (1994).]

As noted above, the veteran is left-handed and his service-
connected disability affects his left (major) arm.  
Diagnostic Code 8516 provides for a 30 percent rating for 
moderate incomplete paralysis of the major arm.  Based on the 
medical reports, the Board does not disagree with RO's the 
characterization of the veteran's neurological disability as 
"moderate".  The Board accordingly believes that a 
30 percent rating may be assigned.  To that extent the appeal 
is granted.  

The Board has considered whether the grant of a 30 percent 
rating satisfies the veteran's appeal as to this issue.  In 
his May 2003 substantive appeal, the veteran specifically 
requested a 30 percent rating.  However, he also maintained 
that his left arm disability was "severe".  Therefore, it 
is unclear whether a 30 percent rating in fact satisfies the 
veteran's claim, and the Board will consider the assignment 
of a higher rating.  

The Board will initially address the criteria enumerated for 
complete paralysis, which if present would warrant the 
assignment of a 60 percent rating.  While the veteran has not 
suggested that he has such symptomatology, the Board believes 
that a review of the symptoms enumerated for this level 
provides some guidance as to the types of symptoms which 
might be seen to a lesser degree at lower levels of 
impairment.  In the veteran's case, the objective evidence 
does not show deformity, actual paralysis or loss of range of 
motion.  There is no evidence of a "griffin claw" 
deformity, or of contraction or atrophy of any of the 
fingers.  And, although the veteran asserts that he has 
restricted motion in his left hand, the objective evidence 
does not support this.  Accordingly, the criteria for a 60 
percent evaluation are not met or approximated.

With respect to the 40 percent disability level, while the 
criteria do not provide a specific list of associated 
symptoms, VA regulations do provide that, for incomplete 
paralysis, when the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.  38 
C.F.R. § 4.124a (2003).  This is the case here.  The symptoms 
reported by the veteran and identified on physical 
examination are almost wholly sensory, consisting primarily 
of numbness, but with some decrease in strength noted as 
well.  The veteran complained in the February 2003 VA 
examination that his hand gets so numb at night that it 
awakens him.  The examiner noted anesthesia of the left 4th 
an 5th digits.  

While the evidence also contains findings related to a 
decrease in strength, arguably not a sensory finding, the 
evidence indicates that any decrease in strength associated 
with the left ulnar nerve disorder is no more than mild in 
degree.  Indeed, a February 2003 orthopedic clinic note 
reports that the veteran suffers mild impairment in 
abduction/adduction finger strength.  Although use of 
terminology such as "mild" by VA examiners is not necessarily 
dispositive of the issue, the Board places great weight on 
the observations and assessments of medical professional in a 
clinical setting. 

Thus, while the veteran's symptoms are not entirely sensory 
within the meaning of the note described above, the non-
sensory symptoms have been objectively described as no more 
than mild in degree.  The overall disability picture, in the 
Board's view, is still within the range of moderate 
symptomatology as contemplated in the rating schedule.  

The Board is aware that the veteran has categorized his level 
of impairment as severe.  In support of this, he stated in 
his substantive appeal that the numbness causes him to awaken 
at night.  He also described limitation of motion which 
affects his daily activities.  However, the Board notes that 
limitation of motion is not shown objectively.  A February 
2003 orthopedic clinic note describes flexion and extension 
of the elbow and wrist at 5 out of 5 bilaterally.  There is 
no other objective evidence supportive of limitation of 
motion.  While the veteran is competent to describe his 
symptoms, the Board favors the objective medical evidence 
over the veteran's subjective conclusions with respect to his 
overall level of symptomatology and with respect to 
evaluation and identification of the symptoms attributable to 
his ulnar nerve disorder.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence]. 

With respect to the veteran's remaining assertion that his 
numbness is of such a degree that severe symptomatology is 
approximated, the Board points again to the provision of the 
rating schedule noted above that sensory symptoms such as 
numbness support, at most, a moderate level of impairment.  
For the reasons stated, the Board finds that the level of 
impairment shown by the competent and probative evidence of 
record most closely approximates moderate impairment and does 
not approximate severe impairment.  

Deluca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board believes 
that DeLuca considerations apply to this issue as Diagnostic 
Code 8516 contemplates limited movement of the fingers and 
wrist.

The objective medical evidence of record does not demonstrate 
any functional loss of the left upper extremity due to pain 
or otherwise which would to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40 and 4.45.  As stated, the evidence 
does not show either limited motion of the fingers or pain 
associated with motion of the fingers.  Motion of the wrists 
and elbows was measured at 5 out of 5.  While weakness and 
numbness have been objectively noted, the 30 percent 
evaluation which is now assigned under Diagnostic Code 8516 
specifically contemplates weakness and sensory loss.  Based 
on the above evidence, the Board finds that the veteran's 
ulnar symptomatology does not cause additional functional 
impairment so as to warrant the assignment of an additional 
disability rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

In summary, the Board finds that the evidence of record 
supports the assignment of a 30 percent rating for the 
service-connected left ulnar nerve disorder.  The appeal is 
allowed to that extent.  The Board further finds that a 
preponderance of the evidence is against any claim of 
entitlement to a disability rating in excess of 30 percent.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left ulnar nerve disability has not changed appreciably 
during the period on appeal.  The Board notes that similar 
symptoms have been reported throughout the period on appeal, 
and the veteran specifically stated in the February 2003 VA 
examination that his left arm was pretty much the same as at 
the November 2002 examination.  There appears to have been 
none of the symptoms which would allow for the assignment of 
a 40 percent or higher disability rating at any time during 
the period of time here under consideration.  Based on the 
record, the Board finds that a 30 percent disability rating 
is properly assigned for the entire period.  




ORDER

An increased 30 percent disability rating for veteran's 
service-connected left ulnar nerve disorder is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

2.  Entitlement to an increased disability rating for a 
cervical spine disorder, currently evaluated as 40 percent 
disabling.

In a November 2002 rating decision, the RO awarded an 
increased 30 percent rating for the veteran's service 
connected cervical spine disorder.  The veteran disagreed 
with that rating.  In an April 2003 rating decision, the RO 
increased the rating to 40 percent, the maximum rating 
available under Diagnostic Code 5290, the diagnostic code 
used to evaluate the veteran's cervical spine disorder.  The 
RO notified the veteran in the April 2003 rating decision 
that it considered the appeal withdrawn.  The veteran has not 
indicated either satisfaction or dissatisfaction with the 
increased rating, and he has not withdrawn his appeal.  See 
38 C.F.R. § 20.204(c) (2003).  
  
The Board observes that when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, a pending appeal is not abrogated.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  While a 40 percent rating 
is the maximum rating under Diagnostic Code 5290, it is not 
necessarily the maximum benefit allowable under the VA 
Schedule for Rating Disabilities.  

The RO stated in the April 2003 rating decision that the 
veteran specifically requested a 40 percent rating.  However, 
in a March 2003 statement, the veteran requested an 
"[i]ncrease from 40% for neck injury."  In the absence of a 
more specific statement, the Board interprets this as an 
open-ended request for an increase.     

The RO has not issued a statement of the case (SOC) with 
respect to this issue.
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to VBA to direct that a SOC be issued.  

The veteran's claim of entitlement to an increased disability 
rating for a cervical spine disability is therefore REMANDED 
to the Veterans Benefits Administration (VBA) for the 
following action:

VBA should contact the veteran through 
his attorney and ascertain whether he is 
satisfied with the currently assigned 40 
percent disability rating for the 
service-connected cervical spine 
disability.  If he is not, or if he does 
not respond, VBA should issue a SOC 
pertaining to the issue of entitlement to 
an increased rating for a cervical spine 
disorder and in connection therewith 
provide the veteran with appropriate 
notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).




  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



